FILED
                           NOT FOR PUBLICATION
                                                                            OCT 12 2021
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   20-10204

              Plaintiff-Appellee,                D.C. No. 4:09-cr-00337-JD-1

 v.
                                                 MEMORANDUM*
DANIEL LAWRENCE MCCOY,

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No.   20-10205

              Plaintiff-Appellee,                D.C. No. 4:19-cr-00067-JD-1

 v.

DANIEL LAWRENCE MCCOY,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                     James Donato, District Judge, Presiding

                      Argued and Submitted October 6, 2021
                            San Francisco, California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: THOMAS, Chief Judge, and HAWKINS and FRIEDLAND, Circuit
Judges.

      Daniel McCoy appeals the district court’s order denying his motion to

suppress and the district court’s imposition of a condition of supervised release that

requires he submit his electronic devices to search.

      We review de novo the district court’s denial of a motion to suppress and

review any factual findings underlying the denial for clear error. United States v.

Zapien, 861 F.3d 971, 974 (9th Cir. 2017). When a criminal defendant has

forfeited a challenge to the district court’s decision to impose a condition of

supervised release, we review the imposition of the condition for plain error.

United States v. Barsumyan, 517 F.3d 1154, 1160 (9th Cir. 2008). We have

jurisdiction under 28 U.S.C. § 1291. We affirm.

      1.     The district court properly denied McCoy’s suppression motion. The

responding officers had probable cause to arrest McCoy and search his person and

vehicle because the personal and experiential knowledge of closed circuit

television officer Domingo could be imputed to them under the collective

knowledge doctrine. See United States v. Ramirez, 473 F.3d 1026, 1037 (9th Cir.

2007) (“[When] one officer knows facts constituting reasonable suspicion or

probable cause . . . and he communicates an appropriate order or request, another



                                           2
officer may conduct a warrantless stop, search, or arrest without violating the

Fourth Amendment.”). The officers’ warrantless search of McCoy and his vehicle

was therefore permissible either as a search incident to arrest or under the

automobile exception to the Fourth Amendment. See Arizona v. Gant, 556 U.S.

332, 351 (2009); United States v. Pinela-Hernandez, 262 F.3d 974, 978 (9th Cir.

2001).

      The collective knowledge doctrine is not limited to active, sworn law

enforcement officers. See United States v. Robinson, 536 F.2d 1298, 1300 (9th

Cir. 1976) (indicating information could be imputed from police dispatcher to

responding officer). The civilian police department employee, who had previously

served as a sworn police officer for twenty-five years, had the requisite personal

knowledge, training, and experience to develop probable cause in this case. As a

police officer, he had attended specialized training in the identification and

investigation of controlled substance violations. He had been qualified as an

expert in the identification and sale of controlled substances more than 100 times

in state courts. During his career as a law enforcement officer, he had witnessed

400 sales of controlled substances while conducting surveillance, including

approximately 100 sales within the prior nine years. That background and training




                                           3
was more than sufficient for his knowledge to have been imputed to responding

officers under the collective knowledge doctrine. See Ramirez, 473 F.3d at 1037.

      2.     The district court did not commit plain error in imposing a

suspicionless search condition, pursuant to the terms of the plea agreement, that

required that McCoy subject his “electronic devices and their data (including cell

phones, computers, and electronic storage media)” to search with or without

suspicion. The government contended in its sentencing memorandum that the

condition was necessary because of McCoy’s past significant criminal history

involving narcotics and his prior violations of supervised release. The court

concluded at sentencing that “a suspicionless search clause would be appropriate

given Mr. McCoy’s long history of illicit drug sales.” McCoy did not object to the

condition in his sentencing memorandum or at sentencing. To the contrary,

McCoy appeared to recognize that accepting the strict terms of supervised release

would afford him the best chance of receiving his preferred sentence of time served

and supervised release—and he did in fact receive that sentence and so avoided

further prison time. Under these circumstances, the imposition of the condition did

not “seriously affect[] the fairness, integrity, or public reputation of judicial

proceedings.” United States v. Hayat, 710 F.3d 875, 895 (9th Cir. 2013) (internal




                                            4
quotation marks omitted). There was no plain error in the imposition of the

condition.

      AFFIRMED.




                                         5